NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3358


                                  JOHN F. GARD,

                                                   Petitioner,

                                         v.

                         DEPARTMENT OF EDUCATION,

                                                   Respondent.


        James L. Fuchs, Snider & Associates, LLC, of Baltimore, Maryland, argued for
petitioner.

      Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Michael F. Hertz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2008-3358


                                    JOHN F. GARD,

                                                       Petitioner,

                                            v.

                           DEPARTMENT OF EDUCATION,

                                                       Respondent.


                                    Judgment

ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             DC1221050518-W-4 and DC1221060764-W-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


      Per Curiam (LOURIE and RADER, Circuit Judges, and CLARK, District Judge).*


                            AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED     August 6, 2009                      /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




        *Honorable Ron Clark, District Judge, United States District Court for the Eastern
District of Texas, sitting by designation.